FORGENT NETWORKS, INC.




2009 EQUITY PLAN




NOTICE OF OPTION GRANT







[Name of Grantee]

[Address]




You have been granted an option to purchase Common Stock of Forgent Networks,
Inc., a Delaware corporation (the “Company”), as follows.  Any terms not defined
in this Notice shall have the definitions set forth in the attached Stock Option
Agreement or the Company’s 2009 Equity Plan.

Board Approval Date:

Date of Grant (Later of Board
Approval Date or Commencement
of Employment/Consulting):

Exercise Price per Share:

$

Total Number of Shares Granted:

Total Exercise Price:

$

Type of Option:

[Non Statutory Stock Option]  [Incentive Stock Option]

Expiration Date:

First Vest Date:

Vesting/Exercise Schedule:

So long as your Continuous Service Status continues, the Shares underlying this
Option shall vest and become exercisable in accordance with the following
schedule: [_________]

Termination Period:

This Option may be exercised for 90 days after termination of Continuous Service
Status, except as set out in Section 5 of the Stock Option Agreement (but in no
event later than the Expiration Date) Optionee is responsible for keeping track
of these exercise periods following termination for any reason of his or her
service relationship with the Company.  The Company will not provide further
notice of such periods.

Definition of Cause:

Transferability:

This Option may not be transferred.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Forgent Networks, Inc. 2009 Equity Plan and the
Stock Option Agreement, both of which are attached and made a part of this
document.

In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your vesting commencement date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.

THE COMPANY:

FORGENT NETWORKS, INC.

By:

(Signature)

Name:

Title:




OPTIONEE:




[__________]

______________________________________











FORGENT NETWORKS, INC.




2009 EQUITY PLAN




STOCK OPTION AGREEMENT







1.

Grant of Option.  Forgent Networks, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee identified in the Notice of Option
Grant to which this Agreement is attached (the “Notice”), an option (the
“Option”) to purchase the total number of shares of Common Stock (the “Shares”)
set forth in the Notice, at the exercise price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms, definitions and provisions of the
Forgent Networks, Inc. 2009 Equity Plan (the “Plan”) adopted by the Company,
which is incorporated in this Agreement by reference. Unless otherwise defined
in this Agreement, the terms used in this Agreement shall have the meanings
defined in the Plan.  

2.

Designation of Option.  This Option is intended to be an Incentive Stock Option
as defined in Section 422 of the Code only to the extent so designated in the
Notice, and to the extent it is not so designated or to the extent the Option
does not qualify as an Incentive Stock Option, it is intended to be a
Nonstatutory Stock Option.  

Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.

3.

Exercise of Option.  This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 10 of the Plan as follows:

(a)

Right to Exercise.

(i)

This Option may not be exercised for a fraction of a share.  

(ii)

This Option may only be exercised with respect to Shares that are already Vested
as of the date of such exercise.

(iii)

This Option may not be exercised more than once in any six month period, without
the consent of the Company.

(iv)

In the event of Optionee’s death, disability or other termination of employment,
the exercisability of the Option is governed by Section 5 below, subject to the
limitations contained in this Section 3.

(v)

In no event may this Option be exercised after the Expiration Date of the Option
as set forth in the Notice.

(vi)

If requested by the Company, the exercise of this Option shall be conditioned
upon and subject to the receipt by the Company of an executed signature page to
the Company’s Stockholder’s Agreement, if any.

(b)

Method of Exercise.  

(i)

This Option shall be exercisable by execution and delivery of a written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.

(ii)

As a condition to the exercise of this Option and as further set forth in
Section 12 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the vesting
or exercise of the Option, or disposition of Shares, whether by withholding,
direct payment to the Company, or otherwise.

(iii)

The Company is not obligated, and will have no liability for failure, to issue
or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel.  This Option may not be
exercised until such time as the Plan has been approved by the stockholders of
the Company, or if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulation, including any
rule under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board.  As a condition to the exercise of
this Option, the Company may require Optionee to make any representation and
warranty to the Company as may be required by the Applicable Laws.  Assuming
such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which the Option is exercised with
respect to such Shares.

4.

Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:

(a)

cash or check;

(b)

cancellation of indebtedness;

(c)

prior to the date, if any, upon which the Common Stock becomes a Listed
Security, by surrender of other shares of Common Stock of the Company that have
an aggregate Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised.  In the case of
shares acquired directly or indirectly from the Company, such shares must have
been owned by Optionee for more than six (6) months on the date of surrender (or
such other period of time as is necessary to avoid the Company’s incurring
adverse accounting charges); or

(d)

following the date, if any, upon which the Common Stock is a Listed Security,
and if the Company is at such time permitting “same day sale” cashless brokered
exercises, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker participating in such cashless brokered
exercise program to deliver promptly to the Company the amount required to pay
the exercise price (and applicable withholding taxes).

5.

Termination of Relationship.  Following the date of termination of Optionee’s
Continuous Service Status for any reason (the “Termination Date”), Optionee may
exercise the Option only as set forth in the Notice and this Section 5.  To the
extent that Optionee is not entitled to exercise this Option as of the
Termination Date, or if Optionee does not exercise this Option within the
Termination Period set forth in the Notice or the termination periods set forth
below, the Option shall terminate in its entirety.  In no event, may any Option
be exercised after the Expiration Date of the Option as set forth in the Notice.

(a)

Termination.  In the event of termination of Optionee’s Continuous Service
Status other than as a result of Optionee’s disability or death or for Cause (as
defined in the Plan), Optionee may, to the extent Optionee is vested in the
Option Shares at the date of such termination (the “Termination Date”), exercise
this Option during the Termination Period set forth in the Notice.

(b)

Other Terminations.  In connection with any termination other than a termination
covered by Section 5(a), Optionee may exercise the Option only as described
below:

(i)

Termination upon Disability of Optionee.  In the event of termination of
Optionee’s Continuous Service Status as a result of Optionee’s disability,
Optionee may, but only within six months from the Termination Date, exercise
this Option to the extent Optionee was vested in the Option Shares as of such
Termination Date.  

(ii)

Death of Optionee.  In the event of the death of Optionee (a) during the term of
this Option and while an Employee or Consultant of the Company and having been
in Continuous Service Status since the date of grant of the Option, or (b)
within thirty (30) days after Optionee’s Termination Date, the Option may be
exercised at any time within six months following the date of death by
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent Optionee was vested in the
Option as of the Termination Date.

(iii)

Termination for Cause.  In the event Optionee’s Continuous Service Status is
terminated for Cause, the Option shall terminate immediately upon such
termination for Cause as set forth in Section 10(b)(iv) of the Plan.  In the
event Optionee’s employment or consulting relationship with the Company is
suspended pending investigation of whether such relationship shall be terminated
for Cause, all Optionee’s rights under the Option, including the right to
exercise the Option, shall be suspended during the investigation period, also as
set forth in Section 10(b)(iv) of the Plan.

6.

Non-Transferability of Option.  This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by him or her.  The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

7.

Tax Consequences.  THE OPTIONEE HEREBY ACKNOWLEDGES THAT THE ISSUANCE AND
EXERCISE OF THIS OPTION MAY HAVE TAX CONSEQUENCES TO THE OPTIONEE AND THAT ANY
AND ALL SUCH TAX CONSEQUENCES ARE THE SOLE RESPONSIBILITY OF THE OPTIONEE.
 OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE ACCEPTING AND/OR EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.

(a)

Incentive Stock Option.  

(i)

Tax Treatment upon Exercise and Sale of Shares.  If this Option qualifies as an
Incentive Stock Option, there will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject Optionee to the alternative minimum tax in the year of exercise.
 If Shares issued upon exercise of an Incentive Stock Option are held for at
least one year after exercise and are disposed of at least two years after the
Option grant date, any gain realized on disposition of the Shares will also be
treated as long-term capital gain for federal income tax purposes.  If Shares
issued upon exercise of an Incentive Stock Option are disposed of within such
one-year period or within two years after the Option grant date, any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates) to the extent of the difference between the Exercise
Price and the lesser of (i) the fair market value of the Shares on the date of
exercise, or (ii) the sale price of the Shares.

(ii)

Notice of Disqualifying Dispositions.  With respect to any Shares issued upon
exercise of an Incentive Stock Option, if Optionee sells or otherwise disposes
of such Shares on or before the later of (i) the date two years after the Option
grant date, or (ii) the date one year after the date of exercise, Optionee shall
immediately notify the Company in writing of such disposition.  Optionee
acknowledges and agrees that he or she may be subject to income tax withholding
by the Company on the compensation income recognized by Optionee from the early
disposition by payment in cash or out of the current earnings paid to Optionee.

(b)

Nonstatutory Stock Option.  If this Option does not qualify as an Incentive
Stock Option, there may be a regular federal (and state) income tax liability
upon the exercise of the Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the fair market value of the Shares on the date of exercise over the
Exercise Price.  If Optionee is an Employee, the Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.  If Shares issued upon exercise of
a Nonstatutory Stock Option are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.

8.

Lock-Up Agreement.  In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.

 9.

Effect of Agreement.  Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Option.  In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail.  The
Option, including the Plan, constitutes the entire agreement between Optionee
and the Company on the subject matter hereof and supersedes all proposals,
written or oral, and all other communications between the parties relating to
such subject matter.

10.

Section 409A.  This Plan is intended to meet the requirements to be exempt from
the application of Section 409A of the Internal Revenue Code ("Section 409A").
 If any amount payable under the Plan is determined to be subject to Code
Section 409A, then the applicable provisions of the Plan shall be interpreted
and administered in accordance with Section 409A and the applicable guidance
issued by the Department of the Treasury with respect to the application of
Section 409A. Notwithstanding any provision of the Plan to the contrary, no
payment of an amount subject to Section 409A on account of a termination of
service as defined in Section 409A and the accompanying guidance, shall be made
to Optionee if he is a specified employee (within the meaning of Section 409A
and the applicable guidance) as of the date of Optionee’s termination of
service, within the six-month period following Optionee’s termination of
service.  Amounts to which Optionee would otherwise be entitled under the Plan
during the first six months following the termination of service will be
accumulated and paid on the first day of the seventh month following the
Optionee’s termination of service.







[Signature Page Follows]








This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.

THE COMPANY:

FORGENT NETWORKS, INC.

By:

(Signature)

Name:

Title:




OPTIONEE:




[__________]

_______________________











-2-


